FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULES 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2001 WESTLINKS RESOURCES LTD. (Exact name of registrant as specified in its charter) Suite 2600, 500 - 4 Avenue S.W., Calgary, Alberta, Canada T2P 2v6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Q2, 2001 Second Quarter Report For the Three and Six Months Ended June 30, 2001 Westlinks Resources Ltd. (NASDAQ: WLKS, CDNX: WLX) is pleased to release its financial results for its six months ended June 30, 2001. The Company reported revenues of $8,959,000, an increased of 44% versus a comparable period last year. The Company generated pre-tax earnings from operations before restructuring charges and income taxes of $2,461,000 ($0.44 per share), an increase of 63% versus the same period a year earlier when it reported $1,513,000 ($0.35 per share). These results exclude the effect of a restructuring charge of $721,000 related to severance and termination costs as a result of the plan of arrangement with Big Horn Resources Ltd. and the one-time gain on sale of certain oil and gas properties in 2000. The company generated after-tax cash flow after all charges of approximately $4 million, or $0.73 per share, versus $2.89 million, or $0.67 for the same period last year. The Companys results for the first six months of 2001 did not include any revenue and expenses from Big Horn. The results of Big Horn will be consolidated with Westlinks commencing August 1. The Company looks forward to the third and fourth quarters when it can fully incorporate the Big Horn results with its own in order to show the complete picture of what the combined new entity is capable of. The exploration, drilling, exploitation and optimization programs, combined with the synergies created by the merger, will be accretive to all Westlinks shareholders. Westlinks results for the six months ended June 30, 2001 were on average 40% better than the amounts reported for the same period last year. Some of the highlights for the six-month period were : Increased revenues from production by 44% from $6,238,000 in 2000 to $8,959,000 in 2001 Increased cash flow by 41% from $2,891,000 in 2000 to $4,085,000 in 2001 Increased production by 40% from 963 boe/day in 2000 to 1,349 boe/day in 2001 Westlinks was sheltered from the recent sharp decline in gas prices because of its strong focus on oil production. The Company increased its production in the second quarter to 1,465 boe/day (up from 1,232 boe/day in the first quarter) to average 1,349 boe/day for the first six months of 2001. The Companys netbacks also improved, reaching $18.34 for the first six months of 2001 compared to $16.58 for the same period in 2000. These results do not reflect the recent plan of arrangement with Big Horn Resources Ltd.
